DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action 
The response filed on 06/28/2022 has been entered and made of record.
Response to Arguments/Amendments
Presented arguments have been fully considered, but some are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). Examiner fully addresses below any arguments that were not rendered moot.
Claim Interpretation Under 35 USC §112 (f)
Summary of Arguments:
Applicant respectfully submits that an interpretation under 35 U.S.C. §112(f) is not required in this instance. Specifically, the term "means" is not included with the claims, and the claims recite sufficient structure. For example, the independent claims recite "by using a discriminator configured to generate an estimated label based on a feature value generated by an encoder of an auto-encoder and input data". Accordingly, reconsideration of the interpretation is respectfully requested.
Examiner’s Response: 
Examiner respectfully disagrees. The affected claim limitations still recited a generic placeholder modified by functional language without sufficient structured. 
The “discriminator” is a generic placeholder; and “configured to generate” is a nonstructural functional language.
The “decoder” is a generic placeholder; and the “configured to reconstruct” is a nonstructural functional language.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “discriminator configured to generate” in claims 1, 6 and 7; and a decoder of the auto-encoder configured to reconstruct in claim 4. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Construction
The independent claims 1, 6 and 7 now recite:
“by using the discriminator, causing the discriminator to learn such that an error between a label corresponding to the input data and the estimated label decreases”; and 
by using the discriminator, causing the encoder to learn such that the error between the label corresponding to the input data and the estimated label increases.”
It is not apparent whether the mere fact of “using the discriminator” will enforce the error between the label corresponding to the input data and the estimated label to decrease/increase; or that the claim requires additional step(s), not recited in the claim, in order to ensure that the error between the label corresponding to the input data and the estimated label to decrease/increase.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses...the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). MPEP 21104.I
For the purpose of Examining, method claim reciting non-limiting effect language “such that” will not be given patentable weight as it simply expresses intended result of a process step.

The process executed by a computer, in claim 1, will be interpreted as the subject causing:
1) the discriminator to learn such that an error between a label corresponding to the input data and the estimated label decreases.
2) the encoder to learn such that the error between the label corresponding to the input data and the estimated label increases.

The computer, in claim 6, will be interpreted as the subject causing:
1) the discriminator to learn such that an error between a label corresponding to the input data and the estimated label decreases.
2) the encoder to learn such that the error between the label corresponding to the input data and the estimated label increases.

The processor coupled to the memory, in claim 7, will be interpreted as the subject causing:
1) the discriminator to learn such that an error between a label corresponding to the input data and the estimated label decreases.
2) the encoder to learn such that the error between the label corresponding to the input data and the estimated label increases.

In all the claims, “by using the discriminator” will be interpreted as using the estimated label from the discriminator to obtain the error between a label corresponding to the input data and the estimated label.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Analysis
Independent claims 1, 6 and 7 now recites: 
 “by using a discriminator configured to generate an estimated label based on a feature value generated by an encoder of an auto-encoder and input data, causing the discriminator to learn such that an error between a label corresponding to the input data and the estimated label decreases”; and 
by using the discriminator, causing the encoder to learn such that the error between the label corresponding to the input data and the estimated label increases.”
	Let the estimated label be y’ and the label corresponding to the input data be y. The error between y and y’ can be written as a function E(y, y’). Causing the discriminator to learn such that E(y, y’) decreases and causing the encoder to learn such that the same E(y, y’) increases necessarily requires the same value E(y, y’) to increase and decrease at the same time. No same value can increase and decrease at the same time. These limitations are ambiguous, contradictory and subject to multiple interpretations requiring considerable speculation from the Examiner:
	1) The error between label y and y’ (i.e. Edis (y, y’)) for the discriminator learning is computed differently from the error between label y and y’ (i.e. Eenc (y, y’)) for the encoder learning (i.e. Eenc (y, y’) ≠Edis (y, y’)). 
	2) The encoder uses a different estimated label y~ (see fig. 13) for learning such that E(y, y~) increases and the discriminator learn such that E(y, y’) decreases.
	3) The encoder and the discriminator learn independently at different period. More specifically, the instance of estimated label (i.e. y’dis) during the discriminator’s learning is different from the instance of the estimated label (i.e. y’enc) during the encoder’s learning. Therefore E(y, y’enc) and E(y, y’dis) are independent from each other.
	The claims also require the error between a label corresponding to the input data and the estimated label to increase and/or decrease. This requirement necessarily suggests E(y, y’) changes overtime is some shape or form. This requirement can be interpreted as follow.
1) The error between the label corresponding to the input data (i.e. y) and the estimated label (i.e. y’) is in function of time (i.e. E(y, y’, t) such that             
                
                    
                        d
                    
                    
                        d
                        t
                    
                
            
         E(y, y’, t) is positive during discriminator learning and negative during encoder learning).
2) The label corresponding to the input data (i.e. y(t)) and the estimated label (i.e. y’(t)) are time dependent (i.e. change with each iteration/backpropagation/epoch during training/learning). Therefore, the error between time dependent as well (i.e. E(y(t), y’(t)) such that             
                
                    
                        d
                    
                    
                        d
                        t
                    
                
            
         E(y(t), y’(t)) is positive during discriminator learning and negative during encoder learning).
	
	All claims have been considered and evaluated for obviousness under 35 U.S.C 103. However, an examiner should not simply speculate about the meaning of the claim language and then enter an obviousness rejection in view of that speculative interpretation. In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962). As shown above, none could be rejected over prior art without considerable speculation from the Examiner as the scope of the claims did not provide a proper basis for obviousness rejection. (See MPEP 2143.03)

Additional Prior Art Listing
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patent Literature:
Pascal Ceccaldi et al. [US 20190046068 A1].
Non-Patent Literature:
Han Zhao “Domain Adaptation with Adversarial Neural Networks and Auto-encoders”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488